 



July 20, 2005

CONFIDENTIAL

Paul Royalty Fund, L.P.
Paul Royalty Fund Holdings II
c/o Paul Capital Management, L.L.C.
50 California Street
Suite 3000
San Francisco, CA 94111
Attention: Chief Financial Officer

Walter Flamenbaum, M.D.
Mr. Lionel Leventhal
Paul Capital Partners
140 East 45th Street, 44th Floor
New York, NY 10017

Ladies and Gentlemen:

     Reference is made to the Revenue Interest Assignment Agreement dated
October 28, 2003 (the “RIAA”), among Artery, LLC (“Assignor”), Guilford
Pharmaceuticals Inc. (“Guilford”), GPI Holdings, Inc., Paul Royalty Fund, L.P.
(“PRF”), and Paul Royalty Fund Holdings II (together with PRF, the “Assignees”).
Capitalized terms used in this letter without definition shall have the meanings
given to those terms in the RIAA.

     Guilford has advised Assignees that Guilford may enter into a transaction
(the “Transaction”) with MGI Pharma, Inc. (the “Purchaser”) that, if
consummated, will result in the Change of Control of Guilford. As a condition to
entering into the Transaction, the Purchaser has asked Assignees to confirm, by
their signatures below, that Purchaser may repurchase the Assigned Interests in
whole, without any recourse, representation or warranty by the Assignees, for
the amount calculated in accordance with Schedule A of this letter (the
“Repurchase Amount”), and upon such repurchase terminate any and all obligations
of Guilford (including its Subsidiaries and Affiliates) under the Transaction
Documents (except to the extent that such obligations survive the termination of
the Transaction Documents in accordance with their respective terms and
excluding the Warrants). Upon payment in full of the Repurchase Amount, the
Assignees will terminate, release and discharge all security interests and liens
which it may have on any real or personal property of Guilford (including its
Subsidiaries and Affiliates) and file UCC termination statements with respect to
any such security interests or liens.

 



--------------------------------------------------------------------------------



 



Paul Royalty Fund, L.P.
Paul Royalty Fund Holdings II
Walter Flamenbaum, M.D.
Mr. Lionel Leventhal
July 20, 2005
Page 2 of 4

     In consideration for the confirmation provided by Assignees pursuant to
this letter, Purchaser, by its signature below, agrees to repurchase the
Assigned Interests for the Repurchase Amount on or before the consummation of
the Transaction. The agreements set forth in this letter shall terminate if
(i) the agreement regarding the Transaction is terminated prior to the
consummation of the Transaction, (ii) a definitive agreement regarding the
Transaction is not executed by Guilford and the Purchaser prior to August 31,
2005, or (iii) the Transaction does not close on or before December 31, 2005.

     The parties understand and agree that until such time as the Repurchase
Amount is paid, the RIAA and Transaction Documents shall remain in full force
and effect.

     Please indicate your acceptance of matters set forth in this letter by
counter signing this letter in the space provided and returning this letter by
overnight mail to Guilford Pharmaceuticals Inc., 6611 Tributary Street,
Baltimore, MD 21224, Attention: Asher M. Rubin, Senior Vice President, General
Counsel and Secretary, and by facsimile ((410)-631-6899).

                  Sincerely,    
 
                GUILFORD PHARMACEUTICALS INC.    
 
           
 
  By:   /s/ Dean J. Mitchell     
 
           
 
  Name:   Dean J. Mitchell     
 
  Title:   President and Chief Executive Officer     

              PAUL ROYALTY FUND, L.P.    
 
            By:   Paul Capital Management, LLC,         Its General Partner    
 
           
 
  By:   /s/ Lionel Leventhal     
 
           
 
  Name:   Lionel Leventhal     
 
  Title:   Manager     

[signatures continued]

 



--------------------------------------------------------------------------------



 



Paul Royalty Fund, L.P.
Paul Royalty Fund Holdings II
Walter Flamenbaum, M.D.
Mr. Lionel Leventhal
July 20, 2005
Page 3 of 4

                  PAUL ROYALTY FUND HOLDINGS II.    
 
                By:   Paul Royalty Fund II, L.P.,         Its Managing Partner  
 
 
                    By:   Paul Capital Royalty Management, LLC,             Its
General Partner    
 
               
 
      By:     /s/ Lionel Leventhal     
 
             
 
      Name: Lionel Leventhal    
 
      Title:   Manager    

          MGI PHARMA, INC.    
 
       
By:  
  /s/ Leon O. Moulder     
 
     
Name: Leon O. Moulder, Jr.
   
Title:   President & CEO
   

 



--------------------------------------------------------------------------------



 



Schedule A

The Repurchase Amount shall be an amount equal to the Assignees Option
Repurchase Price (calculated at the time of payment of the Repurchase Amount in
accordance with Schedule 5.07(a) of the RIAA) less payments previously made by
Guilford and Artery to Assignees, but without the application of the factors set
forth on Schedule 5.07(c) of the RIAA to such payments and without any
adjustment for the Warrants (which shall be retained by Assignees). For
illustrative purposes, if the Repurchase Amount would have been paid as of
June 30, 2005, the Repurchase Amount would have been $59.29 million, calculated
as follows:

         
All amount in table are in millions
       
 
       
Assignees Option Repurchase Price Calculation as of 6/30/05 (Schedule 5.07(a))
  $ 68.32  
Credits to Assignees Option Repurchase Price (no multiplication factor, as
negotiated) for amounts received:
       
2003
  $ 0.14  
2004
  $ 5.76  
6/30/2005
  $ 3.13  
Total credits through 6/30/05
  $ 9.03    
Illustrative Repurchase Amount
  $ 59.29  

              Initials:
 
            GUILFORD PHARMACEUTICALS INC.
 
       
 
      /s/ DM       
 
            PAUL ROYALTY FUND, L.P.
 
       
 
      /s/ LL       
 
            PAUL ROYALTY FUND HOLDINGS II.
 
       
 
      /s/ LL       
 
            MGI PHARMA, INC.
 
       
 
      /s/ LOM     

 